Citation Nr: 0023717	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  97-01 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an increased evaluation for service-
connected Osgood-Schlatter's disease, right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from June 1964 to June 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In a March 1995 rating decision, the RO determined 
that a claim for service connection for a left knee 
disability was not well-grounded.  Subsequent determinations, 
including in a February 2000 rating decision, continued the 
determination that the veteran had not submitted a well-
grounded claim.  

The Board notes that, during the pendency of this appeal, the 
veteran submitted claims for service connection for post-
traumatic stress disorder and for an increased (compensable) 
evaluation for an umbilical hernia, postoperative.  The 
evidence of record does not reflect that the veteran has 
disagreed with or submitted substantive appeal of the 
determinations as to those claims, and those issues are not 
before the Board for appellate review at this time.  

The veteran's claim of entitlement to an evaluation in excess 
of 10 percent for service-connected right knee disability is 
addressed in the remand appended to this decision.


FINDING OF FACT

The veteran has presented medical evidence establishing that 
it is plausible that his current left knee disorder is a 
result or his service-connected right knee disability or that 
his current left knee disorder was first manifested in 
service.  


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for a left knee disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he first manifested or incurred a 
left knee disorder in service, or, alternatively, that his 
current left knee disorder is a result of or aggravated by 
his service-connected right knee disability.

The veteran first submitted a claim for service connection 
for left knee disability in December 1994.  At that time, 
however, the diagnosis of a left knee disorder was unclear, 
and there was not medical evidence or opinion linking that 
disorder to the veteran's service or to his service-connected 
right knee disability.  By a rating decision issued in July 
1995, the RO determined that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
a left knee disorder.

In a private medical statement dated in April 1996, Bruce H. 
Berman, M.D., stated that the veteran's service-connected 
right knee disability led to left knee disability as a result 
of discordance in weight bearing, which led to arthritis. 

On VA examination conducted in September 1996, the VA 
examiner stated that a diagnosis of rheumatoid arthritis had 
been confirmed.  The VA examiner opined that the service-
connected right knee problem was the first sign of rheumatoid 
arthritis disease, which may affect all or any of the 
peripheral skeletal joints singly or simultaneously.

However, the VA examiner who conducted a November 1997 
examination reached differing conclusions.  That examiner 
determined that the veteran's knee disabilities bilaterally 
were due to osteoarthritis, rheumatoid arthritis, and 
effusion due to bursitis of the knees.  

Finally, the VA examiner who conducted an August 1998 
examination apparently concluded that the veteran's Osgood-
Schlatter's disease of the right knee, which was diagnosed in 
service, was separate from and unrelated to later diagnosis 
of rheumatoid arthritis.

The veteran has produced medical evidence and opinion 
assigning a medical diagnosis for his left knee disability.  
He has also submitted evidence or opinion relating his 
current left knee disorder to his right knee disorder, and 
has submitted medical evidence and opinion that a left knee 
disorder was first manifested in service.  This evidence 
establishes a well-grounded claim of entitlement to service 
connection for a left knee disorder.  38 U.S.C.A. § 5107(a).

However, the additional medical evidence is somewhat 
contradictory.  Some of the medical evidence reflects that a 
current left knee disorder was first manifested in service; 
some of the medical evidence suggests that a current left 
knee disorder is secondary to a service-connected right knee 
disorder; some of the medical evidence suggests that a 
current left knee disorder is unrelated to the veteran's 
service or to a service-connected right knee disability.  The 
conflicting medical opinions require further development, as 
discussed in the REMAND portion of this decision.


ORDER

The veteran has submitted a well-grounded claim of 
entitlement to service connection for a left knee disorder, 
and, to this extent only, the appeal is granted.


REMAND

As noted above, there are conflicting opinions of record as 
to whether the veteran's current left knee disability was 
first manifested in service, or, is secondary to service-
connected right knee disability, or, is unrelated to service-
connected right knee disability.  Further development is 
required to reconcile the conflicting medical evidence as to 
the etiology of current left knee disorders before the 
veteran's claim of entitlement to service connection for a 
left knee disorder may be adjudicated.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The veteran also contends that his service-connected right 
knee disability, characterized as Osgood-Schlatter's disease, 
has increased in severity.  However, the most recent medical 
evidence of record reflects that the veteran has 
osteoarthritis, rheumatoid arthritis, and bursitis of the 
knees bilaterally.  This evidence does not describe the 
current severity of the service-connected Osgood-Schlatter's 
disease, and does not differentiate the residuals of the 
veteran's service-connected disability from symptoms due to 
disorders for which service connection is not in effect.  
Further medical evidence is required to determine whether the 
symptoms of the veteran's service-connected right knee 
disability may be differentiated from the disorders for which 
service connection has not been granted.  

Moreover, the medical opinions regarding the etiology of the 
veteran's left knee disorders may be relevant in determining 
which symptoms are or are not attributable to the service-
connected right knee disability.  As the medical opinion(s) 
as to etiology of a left knee disorder may affect the 
determinations as to which symptoms are evaluated as part of 
the right knee disability, evaluation of the severity of 
service-connected right knee disability is deferred until the 
etiology of the left knee disorders is adjudicated. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should identify any 
clinical providers of right or left knee 
treatment proximate to service, 
including, but not limited to, records of 
treatment of a right tibia fracture at 
work in about 1972, and should obtain 
current VA or non-VA records from 
February 2000 to the present.  

2.  The veteran should be advised of 
alternate types of records he may use to 
establish his left knee condition 
proximate to service, including 
employment physical examination reports, 
insurance medical examination reports, 
and the like.  

3.  After the above-requested development 
has been completed, VA examination of the 
veteran's right and left knees should be 
conducted, to determine whether a left 
knee condition was either caused or 
aggravated by a service-connected knee 
disability, and to determine the current 
severity and nature of the service-
connected right knee disability.  The 
claims folder should be provided to the 
examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed, and the examiner should not 
render a final opinion until after 
receipt of all test results.  

Following review of the veteran's claims 
file, including review of the service 
medical records and claims file, 
completion of the examination, and 
receipt of all test results, the examiner 
should be asked to provide opinions as to 
the following:

(a) Is it at least as likely as not that 
the veteran's left knee condition: (i) is 
causally or etiologically related to the 
veteran's service-connected knee 
disability; or (ii) has been aggravated 
by service-connected right knee 
disability.  If aggravation is found, the 
examiner is requested to attempt to 
quantify the degree of additional 
impairment resulting from the 
aggravation, in terms of any diminution 
in range of motion of the affected joint, 
if possible.  

(b) What diagnosis should most 
appropriately be assigned for the current 
residuals and manifestations of a right 
knee disability first noted in service?  
The examiner should describe all signs 
and symptoms of all right knee 
disabilities, and should state which 
symptomatology is attributable to the 
disorder which arose in or as a result of 
service.  If the examiner is unable to 
differentiate symptoms of service-
connected disability from symptoms of 
disorders for which service connection is 
not in effect, the examiner should so 
state.  

All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.  The examiner should 
address and reconcile the conflicting 
opinions contained in the VA and private 
examination and outpatient treatment 
reports discussed above.

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND. If deficient 
in any manner, it should be returned, 
along with the claims file, for immediate 
corrective action.

5.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should 
adjudicate the veteran's claim of 
entitlement to service connection for a 
left knee disorder, including as 
secondary to or aggravated by service-
connected right knee disability.   Then, 
the RO should readjudicate the veteran's 
claim for an increased evaluation for 
service-connected right knee disability.  
If any benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



